Exhibit 10.1

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (this “Agreement”), dated March 23, 2020 (the
“Effective Date”), is by and among MoneyGram International, Inc., a Delaware
corporation (the “Company”), the parties set forth on the signature pages hereto
under the heading THL Investors (collectively, “THL”), the parties set forth on
the signature pages hereto under the heading GS Investors (collectively, “GS,”
and GS together with THL, the “Investors,” and the Investors together with the
Company, each a “Party” and collectively, the “Parties). Capitalized terms used
but not defined herein have the respective meanings given to them in the
Purchase Agreement (as defined below) as in effect immediately prior to the
execution of this Agreement.

WHEREAS, the Company and the Investors are parties to that certain Amended and
Restated Purchase Agreement, dated as of March 17, 2008 (the “Purchase
Agreement”);

WHEREAS, the Company and each of the Investors desire to terminate the Purchase
Agreement;

WHEREAS, the Company and the Investors are parties to that certain Registration
Rights Agreement, dated as of March 25, 2008 (as amended, the “RRA”); and

WHEREAS, the Company and THL, as between each other, desire to terminate the
rights and obligations of the Company and THL under the RRA.

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:

 

1.

Termination of the Purchase Agreement. The Parties acknowledge and agree that
effective as of the Effective Date, the Purchase Agreement is hereby terminated
and of no further force or effect, and the Parties have no further rights,
obligations or liabilities thereunder. The Parties acknowledge and agree that no
Party is in default under, or in breach of, the Purchase Agreement.

 

2.

Termination of Rights under the RRA. The Company and THL, as between each other,
acknowledge and agree that all rights and obligations of the Company and THL
under the RRA are hereby terminated and of no further force or effect, and the
Company and THL have no further rights, obligations or liabilities thereunder.
The Company and THL agree that neither the Company nor THL is in default under,
or in breach of, the RRA. For the avoidance of doubt, the RRA shall remain in
full force and effect as between the Company and GS.

 

3.

Mutual Release: Purchase Agreement; Disclaimer of Liability. Each of the
Company, THL and GS, each on behalf of itself and each of its respective
successors, subsidiaries, Affiliates, assignees, officers, directors, employees,
Representatives, agents, attorneys, auditors, and advisors and the heirs,
successors and assigns of each of them (the “Releasors”), does, to the fullest
extent permitted by Law, hereby fully releases, forever discharges and covenants
not to sue any other Party or any of their respective successors, subsidiaries,
Affiliates, assignees, officers, directors, employees, Representatives, agents,



--------------------------------------------------------------------------------

  attorneys, auditors, stockholders, shareholders, and advisors and the heirs,
successors and assigns of each of them (collectively the “Releasees”), from and
with respect to any and all liability, claims, rights, actions, causes of
action, suits, liens, obligations, accounts, debts, demands, agreements,
promises, liabilities, controversies, costs, charges, damages, expenses and fees
(including attorneys’, financial advisors’ or other fees) (“Claims”), howsoever
arising, whether based on any Law or right of action, known or unknown, mature
or unmatured, contingent or fixed, liquidated or unliquidated, accrued or
unaccrued, which Releasors, or any of them, ever had or now have or can have or
shall or may hereafter have against the Releasees, or any of them, in connection
with, arising out of or related to the Purchase Agreement, including any breach,
non-performance, action or failure to act under the Purchase Agreement, the
events leading to the termination of the Purchase Agreement or any deliberations
or negotiations in connection with this Agreement. The release contemplated by
this Section 3 is intended to be as broad as permitted by Law and is intended
to, and does, extinguish all Claims of any kind whatsoever, whether in Law or
equity or otherwise, that are based on or relate to facts, conditions, actions
or omissions (known or unknown) that have existed or occurred at any time to and
including the Effective Date.

 

4.

Release of Claims: RRA; Disclaimer of Liability. THL, on behalf of itself and
its Releasors, does, to the fullest extent permitted by Law, hereby fully
releases, forever discharges and covenants not to sue the Company or GS or any
of their respective Releasees, from and with respect to any and all Claims,
howsoever arising, whether based on any Law or right of action, known or
unknown, mature or unmatured, contingent or fixed, liquidated or unliquidated,
accrued or unaccrued, which Releasors, or any of them, ever had or now have or
can have or shall or may hereafter have against the Releasees, or any of them,
in connection with, arising out of or related to the rights of THL under the
RRA, including any breach, non-performance, action or failure to act under the
RRA, the events leading to the termination of such rights under the RRA, or any
deliberations or negotiations in connection with this Agreement. Each of the
Company and GS, each on behalf of itself and each of its respective Releasors,
does, to the fullest extent permitted by Law, hereby fully releases, forever
discharges and covenants not to sue THL or any of its respective Releasees, from
and with respect to any and all Claims, howsoever arising, whether based on any
Law or right of action, known or unknown, mature or unmatured, contingent or
fixed, liquidated or unliquidated, accrued or unaccrued, which Releasors, or any
of them, ever had or now have or can have or shall or may hereafter have against
the Releasees, or any of them, in connection with, arising out of or related to
the rights of the Company or GS under the RRA, including any breach,
non-performance, action or failure to act under the RRA, the events leading to
the termination of such rights under the RRA, or any deliberations or
negotiations in connection with this Agreement. The releases contemplated by
this Section 4 are intended to be as broad as permitted by Law and are intended
to, and do, extinguish all Claims of any kind whatsoever, whether in Law or
equity or otherwise, that are based on or relate to facts, conditions, actions
or omissions (known or unknown) that have existed or occurred at any time to and
including the Effective Date.

 

2



--------------------------------------------------------------------------------

5.

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, regardless of the laws that might
otherwise govern under any applicable principles of conflicts of laws of the
State of Delaware.

 

6.

Counterparts. This Agreement may be signed in one (1) or more counterparts, each
of which will be deemed an original, but all of which will constitute one and
the same instrument. The exchange of copies of this Agreement, any amendments
hereto, any signature pages required hereunder or any other documents required
or contemplated hereunder by facsimile or via email transmission in Portable
Document Format (.pdf) shall constitute effective execution and delivery of same
as to the Parties and may be used in lieu of the original document for all
purposes.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the Parties as of the date first written above.

 

COMPANY:

 

MONEYGRAM INTERNATIONAL, INC.

By:   /s/ Robert L. Villaseñor

Name:   Robert L. Villaseñor Title:   General Counsel and Corporate Secretary

 

Signature Page to Termination Agreement



--------------------------------------------------------------------------------

THL INVESTORS:

 

THOMAS H. LEE EQUITY FUND VI, L.P.

By: THL Equity Advisors VI, LLC, its general partner

By: Thomas H. Lee Partners, L.P., its sole member

By: Thomas H. Lee Advisors, LLC, its general partner

By: THL Holdco, LLC, its managing member

By:   /s/ Ganesh B. Rao Name:   Ganesh B. Rao Title:   Managing Director

THOMAS H. LEE PARALLEL FUND VI, L.P.

By: THL Equity Advisors VI, LLC, its general partner

By: Thomas H. Lee Partners, L.P., its sole member

By: Thomas H. Lee Advisors, LLC, its general partner

By: THL Holdco, LLC, its managing member

By:   /s/ Ganesh B. Rao Name:   Ganesh B. Rao Title:   Managing Director

THOMAS H. LEE PARALLEL (DT) FUND VI, L.P.

By: THL Equity Advisors VI, LLC, its general partner

By: Thomas H. Lee Partners, L.P., its sole member

By: Thomas H. Lee Advisors, LLC, its general partner

By: THL Holdco, LLC, its managing member

By:   /s/ Ganesh B. Rao Name:   Ganesh B. Rao Title:   Managing Director

 

Signature Page to Termination Agreement



--------------------------------------------------------------------------------

GREAT WEST INVESTORS L.P.

By: Thomas H. Lee Advisors, LLC, its attorney in fact

By: THL Holdco, LLC, its managing member

By:   /s/ Ganesh B. Rao Name:   Ganesh B. Rao Title:   Managing Director

PUTNAM INVESTMENTS EMPLOYEES’ SECURITIES COMPANY III, LLC

By: Putnam Investment Holdings, LLC, its managing member

By: Putnam Investments, LLC, its managing member

By: Thomas H. Lee Advisors, LLC, its attorney-in-fact

By: THL Holdco, LLC, its managing member

By:   /s/ Ganesh B. Rao Name:   Ganesh B. Rao Title:   Managing Director

THL COINVESTMENT PARTNERS, L.P.

By: Thomas H. Lee Partners, L.P., its general partner

By: Thomas H. Lee Advisors, LLC, its general partner

By: THL Holdco, LLC, its managing member

By:   /s/ Ganesh B. Rao Name:   Ganesh B. Rao Title:   Managing Director

THL OPERATING PARTNERS, L.P.

By: Thomas H. Lee Partners, L.P., its general partner

By: Thomas H. Lee Advisors, LLC, its general partner

By: THL Holdco, LLC, its managing member

By:   /s/ Ganesh B. Rao Name:   Ganesh B. Rao Title:   Managing Director

 

Signature Page to Termination Agreement



--------------------------------------------------------------------------------

THL EQUITY FUND VI INVESTORS (MONEYGRAM), LLC

By: THL Equity Fund Advisors, LLC, its manager

By: Thomas H. Lee Partners, L.P., its sole member

By: Thomas H. Lee Advisors, LLC, its general partner

By: THL Holdco, LLC, its managing member

By:   /s/ Ganesh B. Rao Name:   Ganesh B. Rao Title:   Managing Director

 

Signature Page to Termination Agreement



--------------------------------------------------------------------------------

GS INVESTORS:

 

GS CAPITAL PARTNERS VI PARALLEL, L.P.

By: GS Advisors VI, L.L.C., its general partner

By:   /s/ Bradley Gross Name:   Bradley Gross Title:   Authorized Person GSMP V
ONSHORE US, LTD. By:   /s/ Bradley Gross Name:   Bradley Gross Title:  
Authorized Person GSMP V OFFSHORE US, LTD. By:   /s/ Bradley Gross Name:  
Bradley Gross Title:   Authorized Person GSMP V INSTITUTIONAL US, LTD. By:   /s/
Bradley Gross Name:   Bradley Gross Title:   Authorized Person BROAD STREET
PRINCIPAL INVESTMENTS, L.L.C. By:   /s/ Bradley Gross Name:   Bradley Gross
Title:   Authorized Person

 

Signature Page to Termination Agreement